      Case 1:19-cv-00021-VSB-BCM Document 255 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                             12/16/2020
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :       19-cv-0021 (VSB)
                      -against-                           :
                                                          :            ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Plaintiffs’ letter motion dated November 20, 2020, (Doc. 247), pursuant

to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting them to:

    1. File under seal Exhibit 1 to the Declaration of Michael Schwimmer; and

    2. Publicly file redacted versions of Plaintiffs’ Memorandum of Law in Support of their Third

        Motion for Preliminary Injunction, dated November 20, 2020, Exhibits 2–6 to the

        Declaration of Michael Schwimmer, dated November 20, 2020, and Exhibits 1–2 to the

        Declaration of Elyse D. Echtman, dated November 20, 2020.

        Upon consideration of the motion and for good cause shown, the Court GRANTS

Plaintiffs’ motion. The Court also notes that Plaintiffs have filed a redacted version of the

Declaration of Michal Schwimmer, (see Doc. 250), and the Court directs Plaintiffs to inform the

Court whether Plaintiffs request to publicly file a redacted version of Michael Schwimmer’s

Declaration. Accordingly, it is hereby:

        ORDERED that Plaintiffs may file copies of the foregoing papers entirely under seal and

publicly file redacted copies as indicated in the highlighted set accompanying their letter motion.




                                                         1
     Case 1:19-cv-00021-VSB-BCM Document 255 Filed 12/16/20 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiffs are directed to inform the Court, by December

23, 2020, whether they seek to publicly file a redacted version of the Michael Schwimmer

Declaration.

SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                                ______________________
                                                Vernon S. Broderick
                                                United States District Judge




                                            2
